2017 WI 10

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2016AP2014-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against David J. Silberman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        David J. Silberman,
                                  Respondent.
                           DISCIPLINARY PROCEEDINGS AGAINST SILBERMAN

OPINION FILED:          February 17, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                               2017 WI 10
                                                                      NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.     2016AP2014-D


STATE OF WISCONSIN                                 :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against David J. Silberman, Attorney at Law:


Office of Lawyer Regulation,                                                FILED
              Complainant,                                            FEB 17, 2017
      v.                                                                 Diane M. Fremgen
                                                                      Clerk of Supreme Court
David J. Silberman,

              Respondent.




      ATTORNEY        disciplinary        proceeding.          Attorney's         license

revoked.


      ¶1      PER CURIAM.          The Office of Lawyer Regulation (OLR)

and     Attorney     David    J.    Silberman      have      filed      a   stipulation

pursuant      to    Supreme    Court      Rule    (SCR)      22.12      that     Attorney

Silberman's        license    to   practice      law    in    Wisconsin        should     be

revoked, as discipline reciprocal to that imposed by the Supreme

Court    of   Illinois.        Upon    careful     review       of   the    matter,       we

approve    the     stipulation      and   impose       the   stipulated        reciprocal
                                                               No.    2016AP2014-D



discipline.      The    OLR   does   not   seek   the   imposition     of    costs

against Attorney Silberman, and we impose no costs.

    ¶2       Attorney   Silberman    was   admitted     to   practice       law   in

Wisconsin in 1972.       He was admitted to practice law in Illinois

in 1973.      Attorney Silberman's Wisconsin law license has been

suspended since October 31, 2015, for failure to pay bar dues

and failure to file an OLR trust account certificate.

    ¶3       On September 22, 2016, the Supreme Court of Illinois

entered an order disbarring Attorney Silberman in that state.

The disbarment was based on two counts of misconduct:

    (1) Failure to hold property of third persons that is
    in his possession in connection with a representation
    separate from his own property, by converting real
    estate escrow account proceeds to fund the operation
    of Nova Title, in violation of Rule 1.15(a) of the
    Illinois Rules of Professional Conduct (2010); and

    (2) Conduct involving dishonesty, fraud, deceit or
    misrepresentation, by using real estate escrow funds
    to pay Nova Title's operating expenses, in violation
    of Rule 8.4(c) of the Illinois Rules of Professional
    Conduct (2010).
    ¶4       The two counts of misconduct for which the Supreme
Court   of   Illinois    disbarred    Attorney     Silberman    arose      out    of

allegations that Attorney Silberman transferred over $460,000 in

real estate escrow money from his trust account to the operating

account of Nova Title, a company that he owned.                    The transfers

were unrelated to the purpose of the escrow and exceeded any

amounts legitimately due to Attorney Silberman or his company.

Accordingly,     Attorney      Silberman's        transfer    of     the     funds
constituted conversion of his clients' trust funds to his own


                                       2
                                                                  No.     2016AP2014-D



personal use.      Attorney Silberman transferred some of the funds

back but over $180,000 was not returned.                    Attorney Silberman

failed to respond to the Illinois disciplinary proceeding and

provided   no      defense     to       the     allegations        against           him.

Accordingly,    the    allegations       were    deemed        admitted       and     his

disbarment was ordered pursuant to default proceedings.

    ¶5     Attorney     Silberman       did   not     notify    the     OLR    of     the

Illinois disbarment within 20 days of its effective date.

    ¶6     On October 18, 2016, the OLR filed a complaint against

Attorney Silberman alleging the following counts of misconduct:

    Count One:         By virtue of the Illinois disciplinary
    disbarment,        Attorney  Silberman   is   subject  to
    reciprocal        discipline in   Wisconsin  pursuant  to
    SCR 22.22.

    Count Two:   By failing to notify OLR of the Illinois
    disciplinary   disbarment  within   20   days  of   the
    effective date of that jurisdiction's imposition of
    public   discipline    for   professional   misconduct,
    Attorney Silberman violated SCR 22.22(1).
    ¶7     On December 6, 2016, Attorney Silberman entered into a

stipulation    with    the   OLR   in   which    he    agreed    that     the       facts

alleged in the OLR's complaint supported the revocation of his
license to practice law in Wisconsin as reciprocal discipline to

that imposed by the Supreme Court of Illinois.

    ¶8     Under      SCR 22.22(3),      this       court   shall       impose        the

identical discipline imposed in another jurisdiction unless one

or more of three exceptions apply.              In his stipulation, Attorney

Silberman states that he does not claim any of the defenses




                                         3
                                                                         No.    2016AP2014-D



found in SCR 22.22(3), and he agrees that this court should

revoke his license to practice law in Wisconsin.

      ¶9     In the stipulation, Attorney Silberman states that the

stipulation did not result from plea bargaining, that he does

not contest the facts and misconduct alleged by the OLR or the

discipline     sought       by    the    OLR       director.       Attorney      Silberman

further states that he agrees the facts alleged in the OLR's

complaint may form a basis for the discipline requested by the

OLR director.         He further avers that he fully understands the

misconduct      allegations;           fully       understands     the      ramifications

should this court impose the stipulated level of discipline;

fully      understands      his    right       to     contest     the     matter;     fully

understands his right to consult with counsel and represents

that he has in fact consulted with counsel; that his entry into

the stipulation is made knowingly and voluntarily; that he has

read the OLR's complaint and the stipulation and that his entry

into the stipulation represents his decision not to contest the

misconduct alleged in the complaint or the level and type of
discipline sought by the OLR director.

      ¶10    Upon review of this matter, we accept the stipulation

and impose the identical discipline imposed by the Supreme Court

of   Illinois,       namely      the    revocation         of    Attorney      Silberman's

license to practice law in Wisconsin.                       Because this matter has

been resolved by means of a stipulation without the appointment

of   a     referee    and     because      the       OLR   has    not     requested     the

imposition of costs, we do not impose any costs upon Attorney
Silberman.
                                               4
                                                            No.     2016AP2014-D



    ¶11    IT IS ORDERED that the license of David J. Silberman

to practice law in Wisconsin is revoked, effective the date of

this order.

    ¶12    IT IS FURTHER ORDERED that, to the extent he has not

already   done   so,    David    J.   Silberman    shall   comply    with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.

    ¶13    IT    IS    FURTHER    ORDERED   that     compliance     with    all

conditions of this order is required for reinstatement.                     See

SCR 22.28(3).




                                       5
    No.   2016AP2014-D




1